DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 06/06/2022. Claims 2, 9, 16, and 18 were canceled. Claims 1, 3-8, 10-15, 17 and 19-21 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15, 17 and 19-21 have been considered but are moot in view of the current rejection.
A new reference Taylor US 8,775,549 is cited in this Office Action necessitated by the amendment.
Applicant argues, page 12 of the remark, “Fullbright does not disclose storing or obtaining any information related to ‘a historical number of threads for executing the historical backup task’, let alone using that historical data for ‘training a thread prediction model’. Additionally, Fullbright does not disclose referenced ‘backup level’ (or ‘level of backup’) includes any information related to the number of threads used for historical backup (see Fullbright paragraphs [0016], [0022], [0028], [0063], and [0068]). Accordingly, Fullbright is silent with respect to limitation (ii) and Applicant asserts that Fang is similarly silent with respect to this limitation.”
The Examiner respectfully disagrees. The backup tool of Fullbright can maintain a history of backup operations and determine the backup level based on a last backup operation performed for the source data set, para 0028 and FIG. 3. “To generate the data object, the backup tool wraps the constituent data stream elements with delimiters indicating the beginning and end of the content of the data objects and creates bookkeeping data (i.e., metadata) for the data object (e.g., actual size of the data object).” Para 0062 and FIG. 4. At block 429 (FIG. 4), the backup tool creates a metadata object for the object set. The metadata object for the object set indicates the number of data objects that form the object set, para 0068 and FIG. 4. See FIG. 1 paras [0022]-[0023] where the metadata object is stored into cloud 115 via cloud interface 109. Accordingly, based on the information stored in the metadata object, the number of threads used during the historical backup operation may be obtained by the equation described in para 0032 or the equation described in para 0043.
Accordingly, the Office has met its burden in finding the instant claims unpatentable over the prior art. Applicant is hereby reminded that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references, but rather that the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, regarding the limitations of the claims addressed herein and on the record, the examiner respectfully submits that the record establishes a prima facie case that the combined teachings of the respective references cited would have suggested the claimed subject matter to those of ordinary skill in the art.
In view of the foregoing remarks and the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, 12-15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fullbright et al. US 2017/0199887 (“Fullbright”) in view of Fang et al. US 2018/0095816 (“Fang”) and in further view of Taylor US 8,775,549 (“Taylor”).
As per independent claim 1, Fullbright teaches A method for performing a backup task to backup data, over a network, from a client terminal to a server (FIG. 1 depicts a conceptual diagram of a backup tool managing backup between a storage source and a cloud destination over a network, para 0016 and FIG. 1), comprising:
	wherein the execution record comprises: a first historical value of a historical number of threads for executing the historical backup task (The backup tool can maintain a history of backup operations and determine the backup level based on a last backup operation performed for the source data set, para 0028 and FIG. 3. “To generate the data object, the backup tool wraps the constituent data stream elements with delimiters indicating the beginning and end of the content of the data objects and creates bookkeeping data (i.e., metadata) for the data object (e.g., actual size of the data object), para 0062 and FIG. 4. At block 429 (FIG. 4), the backup tool creates a metadata object for the object set. The metadata object for the object set indicates the number of data objects that form the object set, para 0068 and FIG. 4. See FIG. 1 paras [0022]-[0023] where the metadata object is stored into cloud 115 via cloud interface 109. Accordingly, based on the information stored in the metadata object, the number of threads used during the historical backup operation may be obtained by the equation described in para 0032 or the equation described in para 0043);
obtaining an attribute value associated with the backup task (Referring to FIGS. 3-4, at block 302, a backup tool 101 (FIG. 1) receives indication of a source data set, a source host, a backup level, and a cloud destination, para 0028), (FIGS. 3-4 depict flowcharts for managing backup between a storage source and a cloud destination, para 0027. The indication received by the backup tool 101, at block 302, may be provided by a user, para 0028, for example, of a client device), wherein the attribute value comprises a value of the system attribute (At block 312, the backup tool 101 determines the maximum size of the bandwidth from the backup tool 101 to the cloud storage, para 0038 and FIG. 3);
determining, based on the attribute value, a number of threads to be used to perform the backup task on the client terminal (At block 314, the backup tool 101 determines the number of multi-part, multi-threaded put operations, para 0039 and FIG. 3. The maximum number of threads for a multi-part, multi-threaded put operation is determined, para 0042);
wherein determining the number of threads comprises: using the attribute value and the thread prediction model to obtain the number of threads (The number of put operations is provided by the equation shown in para 0043. Each put operation is performed by a thread, para 0013. Hence, determining the number of put operations corresponds to determining the number of threads), wherein the thread prediction model characterizes an association between the number of threads and the attribute value (The equation shown in para 0043 includes the size of the data set, para 0043. Attribute of the cloud includes the maximum size of each part, para 0043 (equation) and para 0030 (block 306 of FIG. 3). Maximum size of the bandwidth from the backup tool 101 and the cloud storage, para 0038);
causing the client terminal to perform the backup task using the number of threads to back up the data (Referring to FIG. 4, at block 423, the backup tool 101 supplies the data object for transmission to the cloud destination via a cloud interface. The put operations are performed by the maximum number of threads concurrently, para 0065).
Fullbright discloses all of the claimed limitations from above, but does not explicitly teach “training a thread prediction model based on execution records associated with a historical backup task” and “a second historical value of a system attribute, wherein the system attribute comprises at least one selected from the group consisting of: an attribute of the client terminal; an attribute of the server; and an attribute of the network” and “adjusting the number of threads during the backup task”. 
However, in an analogous art in the same field of endeavor, Fang teaches training a thread prediction model based on execution records associated with a historical backup task (Features extracted may be stored as time series of feature sets, vectors, etc. The time series data are used to “train” a predictive model (step 308), such as a statistical model, para 0024 and FIG. 3);
a second historical value of a system attribute (Backup log data from historical backup events is received, step 302, para 0023 and FIG. 3), wherein the system attribute comprises at least one selected from the group consisting of: an attribute of the client terminal (Examples of features extracted into a filtered backup log includes number of files or objects backed up, aggregate amount of data backed up, para 0024); an attribute of the server (An anomaly may be detected in a production server represented in a data log, para 0026); and an attribute of the network (The network protocol may be ethernet or other protocol, para 0019).
Given the teaching of Fang, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fullbright with “training a thread prediction model based on execution records associated with a historical backup task” and “a second historical value of a system attribute, wherein the system attribute comprises at least one selected from the group consisting of: an attribute of the client terminal; an attribute of the server; and an attribute of the network”. The motivation would be that backup logs provide actionable predictive results that can help identify backup issues, para 0014 of Fang.
Fullbright and Fang discloses all of the claimed limitations from above, but does not explicitly teach “adjusting the number of threads during the backup task”.
However, in an analogous art in the same field of endeavor, Taylor teaches adjusting the number of threads during the backup task (A replication manager 104 may control replication rate of data to or from source data storage 101 and target data storage 102 or 103 by increasing or decreasing a number of execution threads associated with data replication, col 5 lines 24-35). The motivation would be that by providing automatic adjustment of replication rate based on specified QOS level, over or under provisioning of system resources is reduced, col 4 lines 40-42 of Taylor.
As per dependent claim 3, Fullbright in combination with Fang and Taylor discloses the method of claim 1. Fullbright may not explicitly disclose, but Fang teaches wherein the execution records further comprise: a backup efficiency of the historical backup task (Detect anomalies in backup logs associated with backups performed outside a training period, para 0020).
The same motivation that was utilized for combining Fullbright and Fang as set forth in claim 1 is equally applicable to claim 3.
As per dependent claim 5, Fullbright in combination with Fang and Taylor discloses the method of claim 1. Fullbright teaches wherein the attribute of the client terminal comprises at least one of the following: a number of processor cores of the client terminal (FIG. 5 depicts a computing device including multiple cores), a processing resource utilization rate of the client terminal, a storage resource utilization rate of the client terminal, an input/output resource utilization rate of the client terminal, a number of files to be backed up by the backup task on the client terminal (Determine number and size of data objects to be backed up, para 0024), and a size of data to be backed up by the backup task on the client terminal (The size of the data set to be backed up is determined, para 0029).
As per dependent claim 6, Fullbright in combination with Fang and Taylor discloses the method of claim 1. Fullbright teaches wherein the attribute of the server comprises at least one of the following: a number of backup and recovery tasks being run on the server (The maximum number of threads that can be used for a simultaneous transfer of a data object, para 0015), a processing resource utilization rate of the server, a storage resource utilization rate of the server (Maximum individual object size that can be stored in the cloud storage is determined, para 0030), and an input/output resource utilization rate of the server.
As per dependent claim 7, Fullbright in combination with Fang and Taylor discloses the method of claim 1. Fullbright teaches wherein the attribute of the network comprises at least one of the following: an available network bandwidth (The bandwidth of the connection to the cloud storage, para 0015) and network round-trip time.
As per claims 8, 10, and 12-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3, and 5-7. For processor and memory see FIG. 5 of Fullbright.
As per claims 15, 17, and 19-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 1, 3, and 5-7. For computer program product on a non-transitory computer readable medium, see para 0078 of Fullbright.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fullbright in view of Fang and in further view of Taylor and in further view of NPL Gavanker et al. “Eager Decision Tree”, 2017 2nd International Conference for Convergence in Technology (12 CT), 2017, (“Gavanker”).
As per dependent claim 4, Fullbright in combination with Fang and Taylor discloses the method of claim 1. Fullbright, Fang, and Taylor may not explicitly disclose, but in an analogous art in the same field of endeavor, Gavanker teaches wherein the thread prediction model comprises a very fast decision tree (VFDT) model (An eager decision tree for a training model is proposed, page 2 column 2 Section III).
Given the teaching of Gavanker, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Fullbright, Fang, and Taylor with “wherein the thread prediction model comprises a very fast decision tree (VFDT) model”. The motivation would be that the eager decision tree can accommodate for unknown values that may not be acquired due to high acquisition cost, privacy etc. page 1 column 1.
As per dependent claim 11, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132